 



Exhibit 10.2
Confirmation of OTC Convertible Note Hedge

         
Date:
  June 21, 2007    
 
        To:   Stewart Enterprises, Inc. (“Counterparty”)
 
  Attention:   Thomas M. Kitchen, Chief Financial Officer
 
  Facsimile No.:   (504) 729-1407
 
  Telephone No.:   (504) 729-1425
 
        From:   Merrill Lynch International (“MLI”)
 
       
 
  Address:   Merrill Lynch International
 
      Merrill Lynch Financial Centre
 
      2 King Edward Street
 
      London EC1A 1HQ
 
  Attention:   Manager, Fixed Income Settlements
 
  Facsimile No.:   44 207 995 2004
 
  Telephone No.:   44 207 995 3769

MLI Reference:
Dear Sir / Madam:
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the above-referenced transaction entered into among
Counterparty, MLI and Merrill Lynch, Pierce, Fenner & Smith Incorporated (the
“Agent” or “MLPFS”) on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.
     The definitions and provisions contained in the 2000 ISDA Definitions (the
“Swap Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the Swap Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. are incorporated into this Confirmation. In the
event of any inconsistency between the Swap Definitions and the Equity
Definitions, the Equity Definitions will govern, and in the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern. References herein to a “Transaction” shall be deemed to be
references to a “Share Option Transaction” for purposes of the Equity
Definitions and a “Swap Transaction” for the purposes of the Swap Definitions.
     This Confirmation evidences a complete binding agreement between you and us
as to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to, and form part of, an agreement in the 1992 form of the ISDA Master Agreement
(Multicurrency Cross Border) (the “Master Agreement” or “Agreement”) as if we
had executed an agreement in such form (but without any Schedule and with the
elections specified in the “ISDA Master Agreement” Section of this Confirmation)
on the Trade Date. In the event of any inconsistency between the provisions of
that Agreement and this Confirmation, this Confirmation will prevail for the
purpose of this Transaction. The parties hereby agree that the Transaction
evidenced by this Confirmation shall be the only Transaction subject to and
governed by the Agreement.
     The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that the provisions of the Note Indenture (as
defined below) that are referred to herein will conform to the descriptions
thereof in the Offering Memorandum dated June 21, 2007 (the “Offering
Memorandum”) relating to the Reference Notes (as defined below). The parties
agree that in the event of any inconsistency between the Note

 



--------------------------------------------------------------------------------



 



Indenture and Offering Memorandum, the parties will amend this Confirmation in
good faith to preserve the intent of the parties.
     The terms of the particular Transaction to which this Confirmation relates
are as follows:
     General Terms:

          Trade Date:   June 21, 2007
 
        Effective Date:   The date of issuance of the Reference Notes.
 
        Option Style:   Modified American, as described under “Settlement Terms”
below.
 
        Option Type:   Call
 
        Seller:   MLI
 
        Buyer:   Counterparty
 
        Shares:   The shares of Class A common stock, no par value, of
Counterparty (Security Symbol: “STEI”) or such other securities or property into
which the Reference Notes are convertible on the date of determination.
 
        Number of Options:   The number of Convertible Notes in denominations of
USD1,000 principal amount issued by Counterparty on the closing date for the
initial issuance of the Convertible Notes.
 
        Number of Shares:   The product of the Number of Options, the Applicable
Percentage and the Conversion Rate (as defined in the Note Indenture).
 
        Premium:    $27,500,000.00.
 
        Premium Payment Date:   The date of issuance of the Reference Notes.
 
        Exchange:   NASDAQ
 
        Related Exchange(s):   All Exchanges
 
        Reference Notes:   3.125%. Convertible Senior Notes due 2014 of
Counterparty
 
        Applicable Percentage:   100%. For the avoidance of doubt, the
Calculation Agent shall, as it deems necessary, take into account the Applicable
Percentage in determining or calculating any delivery or payment obligations
hereunder, whether upon a Conversion Date (as defined below) or otherwise.
 
        Note Indenture:   The indenture, dated as of closing of the issuance of
the Reference Notes, between Counterparty and U.S. Bank, N.A., as trustee
relating to the Reference Notes, as the same may be amended, modified or
supplemented from time to time. Certain defined terms used herein have the
meanings assigned to them

Confirmation OTC Convertible Note Hedge

- 2 -



--------------------------------------------------------------------------------



 



         
 
      in the Note Indenture. Procedures for Exercise:    
 
        Potential Exercise Dates:   Each Conversion Date.
 
        Conversion Date:   Each “conversion date” for any Reference Note
pursuant to the terms of the Note Indenture occurring before the Expiration
Date.
 
        Required Exercise on Conversion
Dates:   On each Conversion Date, a number of Options equal to the number of
Convertible Notes in denominations of $1,000 principal amount submitted for
conversion on such Conversion Date in accordance with the terms of the Note
Indenture shall be automatically exercised.
 
        Exercise Period:   The period from and excluding the Effective Date to
and including the Expiration Date.
 
        Expiration Date:   The earliest of (i) the maturity date of the
Reference Notes, (ii) the first day on which none of such Reference Notes remain
outstanding, whether by virtue of conversion, issuer repurchase or otherwise and
(iii) the occurrence of an Additional Termination Event and designation of an
Early Termination Date hereunder in respect of the termination of the
Transaction in whole but not in part.
 
        Multiple Exercise:   Applicable, as provided above under “Required
Exercise on Conversion Dates”.
 
        Minimum Number of Options:   Zero
 
        Maximum Number of Options:   Number of Options
 
        Automatic Exercise:   As provided above under “Required Exercise on
Conversion Dates”.
 
        Exercise Notice:   Notwithstanding the exercise of any Options
hereunder, Buyer shall be entitled to receive the deliveries provided under
“Settlement Terms” below only if Buyer shall have notified Seller in writing
prior to 5:00 PM, New York City time, on the “Business Day”, as defined in the
Note Indenture, prior to the first Scheduled Trading Day of the “Conversion
Reference Period”, as defined in the Note Indenture, relating to the Convertible
Notes converted on the Conversion Date relating to the relevant Exercise Date
(such time, the “Notice Deadline”) of (i) the number of Options being exercised,
(ii) the scheduled settlement date under the Note Indenture for the Convertible
Notes converted on the Conversion Date occurring on the Exercise Date for such
exercise and (iii) the applicable “Cash Percentage”, as defined in the Note
Indenture, for such Convertible Notes; provided that, notwithstanding the
foregoing, such notice (and the related automatic exercise of Options) shall be
effective if given after the relevant Notice Deadline but prior to 5:00 PM New
York City time, on the fifth Exchange Business Day of such “Conversion Reference
Period”, as defined in the Note Indenture, in which event the Calculation Agent
shall have the right to adjust the Delivery Obligation (as defined below) as
appropriate to reflect the additional costs (including, but not limited to,
hedging mismatches and market losses) and reasonable expenses incurred by Seller
in connection with its hedging activities (including the unwinding of any hedge
position) as a result of its not having received such notice prior to the
applicable Notice Deadline. Notwithstanding the foregoing, in respect of Options
with a related Exercise Date on or after the 42nd “Scheduled Trading Day”, as
defined in the Note Indenture, occurring prior to the “Maturity Date”, as
defined in the Note

Confirmation OTC Convertible Note Hedge

- 3 -



--------------------------------------------------------------------------------



 



         
 
      Indenture, then, in lieu of the notice described in the preceding
sentence, Buyer shall notify Seller of the applicable “Cash Percentage”, as
defined in the Note Indenture, in respect of the “Conversion Reference Period”
for such Convertible Notes on the date it notifies the “Trustee”, as defined in
the Note Indenture, thereof; provided that in the event that Buyer does not
notify the Trustee of the Cash Percentage pursuant to the Note Indenture, then
the notice by Buyer to Seller otherwise required by this sentence shall be
deemed to have been provided and the applicable Cash Percentage shall be deemed
to be zero.
 
        Seller’s Telephone Number and Telex and/or Facsimile Number and Contact
Details for purpose of Giving Notice:   Address: Merrill Lynch International
Merrill Lynch Financial Centre
2 King Edward Street
London EC1A 1HQ
Attention: Manager, Fixed Income Settlements
Facsimile No.: +44 207 995 2004
Telephone No.: +44 207 995 3769
 
        Settlement Terms:    
 
        Settlement Date   As defined in the Note Indenture.
 
        Delivery Obligation:   In lieu of the obligations set forth in
Sections 8.1 and 9.1 of the Equity Definitions, and subject to “Exercise Notice”
above, in respect of an Exercise Date occurring on a Conversion Date, Seller
will deliver to Buyer on the related Settlement Date (x) the product of the
Applicable Percentage and a number of Shares equal to the aggregate number of
Shares, if any (and cash in lieu of fractional shares, if any) and (y) the
product of the Applicable Percentage and the amount of cash, if any, in lieu of
the “Daily Share Amount”, as defined in the Note Indenture, in each case, that
Buyer is obligated to deliver or pay, as the case may be, to the holder(s) of
the Convertible Notes converted on such Conversion Date pursuant to Section 4.02
or Section 4.12 of the Note Indenture (such Shares and cash, collectively, the
“Convertible Obligation”).
 
        Other Applicable Provisions:   To the extent Seller is obligated to
deliver Shares hereunder, the provisions of Sections 9.1(c), 9.8, 9.9, 9.10,
9.11 (except that the Representation and Agreement contained in Section 9.11 of
the Equity Definitions shall be modified by excluding any representations
therein relating to restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that Buyer is the issuer of
the Shares) and 9.12 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction.
 
        Adjustments:    
 
        Method of Adjustment:   Calculation Agent Adjustment; provided that,
notwithstanding Section 11.2 of the Equity Definitions, the terms of this
Transaction shall be adjusted in a manner corresponding to the adjustments of
the Conversion Rate of the Reference Notes as provided in the Note Indenture.
 
        Potential Adjustment Event:   Notwithstanding Section 11.2(e) of the
Equity Definitions, a “Potential Adjustment Event” means the occurrence of an
event or condition set forth in Section 4.06 of the Note Indenture.
 
        Extraordinary Events:    
 
        Merger Events:   Notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event”

Confirmation OTC Convertible Note Hedge

- 4 -



--------------------------------------------------------------------------------



 



         
 
      means the occurrence of any event or condition to which Section 4.10(a) of
the Note Indenture applies.
 
        Consequences for Merger Events:    
 
       
 
  Share-for-Share:   The Transaction will be adjusted in a manner corresponding
to the adjustments to the Reference Notes as provided in the Note Indenture.
 
       
 
  Share-for-Other:   The Transaction will be adjusted in a manner corresponding
to the adjustments to the Reference Notes as provided in the Note Indenture.
 
       
 
  Share-for-Combined:   The Transaction will be adjusted in a manner
corresponding to the adjustments to the Reference Notes as provided in the Note
Indenture.
 
        Notice of Merger Consideration:   Upon the occurrence of a Merger Event
that causes the Shares to be converted into the right to receive more than a
single type of consideration (determined based in part upon any form of
stockholder election), Buyer shall reasonably promptly (but in any event prior
to the third Exchange Business Day prior to the effective date of such Merger
Event) notify the Calculation Agent of the weighted average of the types and
amounts of consideration received by the holders of Shares entitled to receive
cash, securities or other property or assets with respect to or in exchange for
such Shares in any Merger Event who affirmatively make such an election.
 
        Tender Offer:   Applicable, subject to “Consequences of Tender Offers”
below. Notwithstanding Section 12.1(d) of the Equity Definitions, “Tender Offer”
means the occurrence of any event or condition set forth in Section 4.06(e) of
the Note Indenture.
 
        Consequences of Tender Offers:   The Transaction will be adjusted in a
manner corresponding to the adjustments to the Reference Notes as provided in
the Note Indenture.
 
        Nationalization, Insolvency and Delisting:   Not Applicable
 
        Additional Disruption Events:    
 
       
 
  Change in Law:   Not Applicable
 
       
 
  Failure to Deliver:   Not Applicable.
 
       
 
  Insolvency Filing:   Not Applicable
 
       
 
  Hedging Disruption
Event:   Not Applicable
 
       
 
  Increased Cost of Hedging:   Not Applicable
 
       
 
  Loss of Stock Borrow:   Not Applicable
 
       
 
  Increased Cost of Stock Borrow:   Not Applicable

Confirmation OTC Convertible Note Hedge

- 5 -



--------------------------------------------------------------------------------



 



          Non-Reliance:   Applicable
 
        Agreements and Acknowledgments Regarding Hedging Activities:  
Applicable
 
        Additional Acknowledgments:   Applicable

Additional Agreements, Representations and Covenants

1.   Buyer hereby represents and warrants to Seller, on each day from the Trade
Date to and including the earlier of (i) July 27, 2007 and (ii) the date by
which Seller is able to initially complete a hedge of its position relating to
this Transaction, that:

  a.   it will effect (and cause any “affiliated purchaser” (as defined in
Rule 10b-18 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) to effect) any purchases, direct or indirect (including by
means of any cash-settled or other derivative instrument), of Shares or any
security convertible into or exchangeable or exercisable for Shares solely
through Agent in a manner that would not cause any purchases by Seller of its
hedge in connection with this Transaction not to comply applicable securities
laws;     b.   it will not engage in, or be engaged in, any “distribution,” as
such term is defined in Regulation M promulgated under the Exchange Act, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M (it being understood that
Buyer makes no representation pursuant to this clause in respect of any action
or inaction taken by Seller or any initial purchaser of the Reference Notes);
and     c.   Buyer has publicly disclosed all material information necessary for
Buyer to be able to purchase or sell Shares in compliance with applicable
federal securities laws.

2.   If Buyer would be obligated to pay cash (other than payment of the Premium)
to, or receive cash from, Seller pursuant to the terms of this Agreement for any
reason without having had the right (other than pursuant to this paragraph (2))
to elect to deliver or receive Shares in satisfaction of such payment
obligation, then Buyer may elect (by giving notice to Seller no later than 8
a.m. New York time on the Exchange Business Day immediately following the date
of occurrence of the event giving rise to such payment obligation) that such
payment obligation shall be satisfied by the delivery of a number of Shares (or,
if the Shares have been converted into other securities or property in
connection with an Extraordinary Event, a number or amount of such other
securities or property as a holder of Shares would be entitled to receive upon
the consummation or closing of such Extraordinary Event) having a cash value
equal to the amount of such payment obligation. Such number or amount of Shares
or other securities or property to be delivered shall be determined by the
Calculation Agent to be the number of Shares or number or amount of such other
securities or property that could be purchased or sold, as applicable, over a
reasonable period of time with the cash equivalent of such payment obligation).
Settlement relating to any delivery of Shares or other securities or property
pursuant to this paragraph (2) shall occur within a reasonable period of time.
Notwithstanding anything herein or in the Agreement to the contrary, the
aggregate number of Shares that Counterparty may be required to deliver to MLI
under this Transaction shall not exceed 10,000,000 Shares, as adjusted by the
Calculation Agent to account for any subdivision, stock-split, stock
combination, reclassification or similar dilutive or anti-dilutive event with
respect to the Shares.

3.   Counterparty is not, and after giving effect to the Transaction
contemplated hereby, will not be, an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

Confirmation OTC Convertible Note Hedge

- 6 -



--------------------------------------------------------------------------------



 



4.   As of the Trade Date and each date on which a payment or delivery is made
by Counterparty hereunder, (i) the assets of Counterparty at their fair
valuation exceed the liabilities of Counterparty, including contingent
liabilities; (ii) the capital of Counterparty is adequate to conduct its
business; and (iii) Counterparty has the ability to pay its debts and other
obligations as such obligations mature and does not intend to, or believe that
it will, incur debt or other obligations beyond its ability to pay as such
obligations mature.

5.   The representations and warranties set forth in Section 1 of the Purchase
Agreement (as defined below) are hereby deemed to be repeated to MLI as if set
forth herein.

6.   Seller hereby represents and warrants to Buyer that the Premium paid
hereunder was determined as a result of the application of models and procedures
regularly employed by Seller in similar arm’s-length transactions with companies
entering into derivative transactions on their own stock and was determined
independently of any underwriting or other services provided to Buyer in
connection with the issuance of the Reference Notes.

Additional Termination Events:
The occurrence of an Amendment Event or a Repayment Event shall be an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party, except that
Counterparty (in addition to Seller) shall be entitled to designate an Early
Termination Date in respect of such Additional Termination Event if Counterparty
provides Seller such representations, warranties and covenants with respect to
securities laws as Seller may reasonably request; provided that in the case of a
Repayment Event, the Transaction shall be subject to termination only in respect
of the number of Convertible Notes that cease to be outstanding in connection
with or as a result of such Repayment Event:

1.   “Amendment Event” means that the Counterparty, without MLI’s consent,
amends, modifies, supplements or obtains a waiver of (a) any term of the Note
Indenture (as in effect prior to such amendment, modification, supplement or
waiver) or the Reference Notes relating to the principal amount, coupon,
maturity, repurchase obligation of the Counterparty or redemption right of the
Counterparty, (b) any term relating to conversion of the Reference Notes,
including, without limitation, any changes to the conversion price, conversion
settlement dates or conversion conditions or (c) any term that would require
consent of the holders of 100% of the principal amount of the Reference Notes to
amend.

2.   “Repayment Event” means that (a) any Reference Notes are repurchased
(whether in connection with or as a result of a fundamental change or change of
control, howsoever defined, or for any other reason) by the Counterparty,
(b) any Reference Notes are delivered to the Counterparty in exchange for
delivery of any property or assets of the Counterparty or any of its
subsidiaries (howsoever described), other than as a result of and in connection
with a Conversion Date, (c) any principal of any of the Reference Notes is
repaid prior to the Final Maturity Date (as defined in the Note Indenture)
(whether following acceleration of the Reference Notes or otherwise), provided
that no payments of cash made in respect of the conversion of a Reference Note
shall be deemed a payment of principal under this clause (c), (d) any Reference
Notes are exchanged by or for the benefit of the holders thereof for any other
securities of the Counterparty or any of its Affiliates (or any other property,
or any combination thereof) pursuant to any exchange offer or similar
transaction or (e) any of the Reference Notes is surrendered by Counterparty to
the trustee for cancellation, other than registration of a transfer of such
Reference Notes or as a result of and in connection with a Conversion Date.

3.   Initial Purchase Event. If an Initial Purchase Event (as defined below)
occurs, this Transaction shall terminate automatically in its entirety and,
notwithstanding anything to the contrary herein, only the payments specified
below shall be required hereunder in connection with such Initial Purchase
Event.       “Initial Purchase Event” means that the transactions contemplated
by the Purchase Agreement shall fail to close for any reason by the closing date
for the offering of the Reference Notes as specified in the Purchase Agreement.

Confirmation OTC Convertible Note Hedge

- 7 -



--------------------------------------------------------------------------------



 



    If an Initial Purchase Event occurs due to a breach of the Purchase
Agreement by Counterparty, then all payments previously made hereunder shall be
returned to the person making such payment, including the Premium, less an
amount equal to the product of (a) 11,311,700 Shares, (b) 0.30 and (c) an amount
equal to the excess, if any, of the closing price of the Shares on the Trade
Date over the closing price of the Shares on the date of the Termination Event
(the “Break Expense”); provided that any negative amount shall be replaced by
zero and provided further that to the extent the Premium has not been paid,
Buyer shall promptly pay Seller the Break Expense. Seller and Buyer agree that
actual damages would be difficult to ascertain under these circumstances and
that the amount of liquidated damages resulting from the determination in the
preceding sentence is a good faith estimate of such damages and not a penalty.  
    If an Initial Purchase Event occurs for any reason other than due to a
breach of the Purchase Agreement by Counterparty, then all payments previously
made hereunder, including the Premium, promptly shall be returned to the person
making such payment and no payments shall be required hereunder in connection
with such Initial Purchase Event.

Staggered Settlement:
If Seller determines reasonably and in good faith that the number of Shares
required to be delivered to Buyer hereunder on any Settlement Date would exceed
9.1% of all outstanding Shares, then Seller may, by notice to Buyer on or prior
to such Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares comprising the related Net Share Settlement Amount on two or more dates
(each, a “Staggered Settlement Date”) or at two or more times on the Nominal
Settlement Date as follows:

1.   in such notice, Seller will specify to Buyer the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not more than 30 days prior to such Nominal Settlement Date) or
delivery times and how it will allocate the Shares it is required to deliver
hereunder among the Staggered Settlement Dates or delivery times; and

2.   the aggregate number of Shares that Seller will deliver to Buyer hereunder
on all such Staggered Settlement Dates or delivery times will equal the number
of Shares that Seller would otherwise be required to deliver on such Nominal
Settlement Date.

Buyer agrees to credit all such early deliveries against Seller’s obligations
hereunder in the direct order in which such obligations arise. No such early
delivery of Shares will accelerate or otherwise affect any of Buyer’s
obligations to Seller hereunder.
Disposition of Hedge Shares:
Counterparty hereby agrees that if, in the reasonable judgment of Seller or
Buyer based on advice of counsel, the Shares acquired by Seller for the purpose
of hedging its obligations pursuant to the Transaction (the “Hedge Shares”)
cannot be sold in the U.S. public market by Seller without registration under
the Securities Act, Counterparty shall, at its election: (i) in order to allow
Seller to sell the Hedge Shares in a registered offering, make available to
Seller an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (a) enter into an agreement, in form and
substance satisfactory to Seller, substantially in the form of an underwriting
agreement for a registered offering, (b) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, (c) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Seller, (d) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (e) afford Seller a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities; provided, however, that if
Seller, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section shall apply at the election of
Counterparty; (ii) in order to allow Seller to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
Confirmation OTC Convertible Note Hedge

- 8 -



--------------------------------------------------------------------------------



 



placements of equity securities, in form and substance satisfactory to Seller,
including customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to Seller, due diligence rights (for
Seller or any designated buyer of the Hedge Shares from Seller), opinions and
certificates and such other documentation as is customary for private placements
agreements, all reasonably acceptable to Seller (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary to compensate Seller for any discount from the public market price of
the Shares incurred on the sale of Hedge Shares in a private placement; provided
that any such adjustment shall not reduce the number of Shares otherwise
required to be delivered pursuant to “Delivery Obligation” above by more than
19%);or (iii) purchase the Hedge Shares from Seller at the VWAP Price on such
Exchange Business Days, and in the amounts, requested by Seller. “VWAP Price”
means, on any Exchange Business Day, the per Share volume-weighted average price
as displayed under the heading “Bloomberg VWAP” on Bloomberg page STEI.Q
<equity> AQR (or any successor thereto) in respect of the period from 9:30 a.m.
to 4:00 p.m. (New York City time) on such Exchange Business Day (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Exchange Business Day, as determined by the Calculation Agent using a
volume-weighted method).
Conversion Rate Adjustment Notices
In connection with any adjustments to the Conversion Rate under the terms of the
Note Indenture, Counterparty shall provide to MLI a copy of the notice of
adjustment required to be delivered to the Trustee pursuant to Section 4.08 of
the Note Indenture concurrently with filing of such notice with the Trustee.

          Compliance with
Securities Laws:   Each party represents and agrees that, in connection with
this Transaction and all related or contemporaneous sales and purchases of
Shares by either party, Buyer, or in the case of Seller, the person(s) that
directly influences the specific trading decisions of Seller, has complied and
will comply with the applicable provisions of the Securities Act of 1933, as
amended (the “Securities Act”), and the Exchange Act, and the rules and
regulations each thereunder, including, without limitation, Section 9(a) of, and
Rules 10b-5 and 13e and Regulation M under, the Exchange Act; provided that each
party shall be entitled to rely conclusively on any information communicated by
the other party concerning such other party’s market activities.
 
            Each party acknowledges that the offer and sale of the Transaction
to it is intended to be exempt from registration under the Securities Act by
virtue of Section 4(2) thereof. Accordingly, Buyer represents and warrants to
Seller that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act and (iii) the disposition
of the Transaction is restricted under this Confirmation, the Securities Act and
state securities laws.
 
            Buyer further represents:
 
            (a) Buyer is not entering into this Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares);
 
            (b) Buyer acknowledges that as of the date hereof and without
limiting the generality of Section 13.1 of the Equity Definitions, Seller is not
making any representations or warranties with respect to the treatment of the
Transaction under FASB Statements 149 or 150, EITF Issue No. 00-19 (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.
 
       
Account Details:
       
 
  Account for payments to Buyer:   SunTrust Bank

Confirmation OTC Convertible Note Hedge

- 9 -



--------------------------------------------------------------------------------



 



         
 
      Atlanta, Georgia
 
      ABA #061000104
 
      Credit Stewart Enterprises, Inc
 
       1000032706300
 
      SWIFT Code (for international wires): SNTRUS3A
 
       
 
  Account for payment to Seller:   JP Morgan Chase Bank, New York
 
      ABA 021000021
 
      FAO: MLI EQUITY DERIVATIVES
 
      Acct: 066213118
 
       
 
  Accounts for deliveries of Shares:   To be advised
 
        Bankruptcy Rights:   In the event of Buyer’s bankruptcy, Seller’s rights
in connection with this Transaction shall not exceed those rights held by common
shareholders. For the avoidance of doubt, the parties acknowledge and agree that
Seller’s rights with respect to any other claim arising from this Transaction
prior to Buyer’s bankruptcy shall remain in full force and effect and shall not
be otherwise abridged or modified in connection herewith.
 
        Set-Off:   Each party waives any and all rights it may have to set-off,
whether arising under any agreement, applicable law or otherwise.
 
        Collateral:   None.
 
        Transfer:   Buyer shall have the right to assign its rights and delegate
its obligations hereunder with respect to any portion of this Transaction,
subject to Seller’s consent, such consent not to be unreasonably withheld;
provided that such assignment or transfer shall be subject to receipt by Seller
of opinions and documents reasonably satisfactory to Seller and effected on
terms reasonably satisfactory to the Seller with respect to any legal and
regulatory requirements relevant to the Seller; provided further that Buyer
shall not be released from its obligation to deliver any Exercise Notice or its
obligations pursuant to “Disposition of Hedge Shares”, “Repurchase Notices” or
“Conversion Rate Adjustment Notices” above.
 
            Seller may transfer any of its rights or delegate its obligations
under this Transaction with the prior written consent of Buyer, which consent
shall not be unreasonably withheld.
 
        Regulation:   Seller is regulated by The Securities and Futures
Authority Limited.

Matters Relating to Agent:

1.   MLPFS will be responsible for the operational aspects of the Transactions
effected through it, such as record keeping, reporting, and confirming
Transactions to Buyer and Seller;

2.   Unless Buyer is a “major U.S. institutional investor,” as defined in
Rule 15a-6 of the Exchange Act, neither Buyer nor Seller will contact the other
without the direct involvement of MLPFS;

3.   MLPFS’s sole role under this Agreement and with respect to any Transaction
is as an agent of Buyer and Seller on a disclosed basis and MLPFS shall have no
responsibility or liability to Buyer or Seller hereunder except for gross
negligence or willful misconduct in the performance of its duties as agent.
MLPFS is authorized to act as agent for Buyer, but only to the extent expressly
required to satisfy the requirements of Rule 15a-6 under the Exchange Act in
respect of the Options described hereunder. MLPFS shall have no authority to act
as agent for Buyer generally or with respect to transactions or other matters
governed by this Agreement, except to the extent expressly required to satisfy
the requirements of Rule 15a-6 or in

Confirmation OTC Convertible Note Hedge

- 10 -



--------------------------------------------------------------------------------



 



    accordance with express instructions from Buyer.

ISDA Master Agreement:
With respect to the Agreement, Seller and Counterparty each agree as follows:
“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of this Transaction: Not applicable.
The definition of “Specified Transaction” in Section 14 of this Agreement is
hereby amended by adding the text “commodity transaction, credit derivative
transaction, repurchase or reverse purchase transaction, securities lending
transaction, futures transaction, prime brokerage or margin lending transaction”
after the words “foreign exchange transaction” in the sixth line thereof and by
replacing the words “any other similar transaction” in the eighth line thereof
with the text “any other transaction between the parties”. “Specified
Transaction” shall exclude any default under a Specified Transaction if caused
solely by the general unavailability of the currency in which payments under
such Specified Transaction are denominated due to exchange controls or other
governmental action.
The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will not
apply to Seller and will not apply to Counterparty.
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to Seller and will not apply to Counterparty.
The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Seller or to Counterparty.
Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss shall apply; and (ii) the Second Method shall apply.
“Termination Currency” means USD.
Tax Representations.

(a)   Payer Representations. For the purpose of Section 3(e) of the Agreement,
each party represents to the other party that it is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any Relevant Jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under
Section 2(e), 6(d)(ii), or 6(e) of the Agreement) to be made by it to the other
party under the Agreement. In making this representation, each party may rely on
(i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of the Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement, and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement;
provided that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of the Agreement by reason of material
prejudice to its legal or commercial position.

(b)   Payee Representations. For the purpose of Section 3(f) of the Agreement,
each party makes the following representations to the other party:      
(i)      MLI represents that it is a company organized under the laws of England
and Wales.       (ii)      MLI represents that it is a “non-withholding foreign
partnership” for United States Federal income tax purposes and each partner of
MLI is a “non-U.S. branch of a foreign person” for purposes of section
1.1441-4(a)(3)(ii) of the United States Treasury Regulations and a “foreign
person” for purposes of section 1.6041-4(a)(4) of the United States Treasury
Regulations.

Confirmation OTC Convertible Note Hedge

- 11 -



--------------------------------------------------------------------------------



 



    (iii)      MLI represents that no partner of MLI is (i) a bank that has
entered into this Agreement in the ordinary course of its trade or business of
making loans, as described in section 881(c)(3)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”), (ii) a 10% shareholder of Counterparty within
the meaning of Code section 871(h)(3)(B), or (iii) a controlled foreign
corporation with respect to Counterparty within the meaning of Code section
881(c)(3)(C).       (iv)      Counterparty represents that it is a corporation
incorporated in Louisiana.

Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:

(a)   Tax forms, documents or certificates to be delivered are:       MLI agrees
to complete (accurately and in a manner reasonably satisfactory to
Counterparty), execute, and deliver to Counterparty, United States Internal
Revenue Service Form W-8 IMY and all required attachments, or any successor of
such form(s): (i) before the first payment date under this agreement;
(ii) promptly upon reasonable demand by Counterparty; and (iii) promptly upon
learning that any such Form previously provided by MLI has become obsolete or
incorrect.       Counterparty agrees to complete (accurately and in a manner
reasonably satisfactory to MLI), execute, and deliver to MLI, United States
Internal Revenue Service Form W-9 or W-8 BEN, or any successor of such form(s):
(i) before the first payment date under this agreement; (ii) promptly upon
reasonable demand by MLI; and (iii) promptly upon learning that any such form(s)
previously provided by Counterparty has become obsolete or incorrect.   (b)  
Other documents to be delivered:

                          Covered by Party Required to           Section 3(d)
Deliver Document   Document Required to be Delivered   When Required  
Representation
Counterparty
  Evidence of the authority and true signatures of each official or
representative signing this Confirmation   Upon or before execution and delivery
of this Confirmation   Yes
 
           
Counterparty
  Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation and such
other certificates as Seller shall reasonably request   Upon or before execution
and delivery of this Confirmation   Yes
 
           
Seller
  Guarantee of its Credit Support Provider, substantially in the form of
Exhibit A attached hereto, together with evidence of the authority and true
signatures of the signatories, if applicable   Upon or before execution and
delivery of this Confirmation   Yes

Additional Notice Requirements. Counterparty hereby agrees to promptly deliver
to Seller a copy of all notices and other communications required or permitted
to be given to the holders of any Reference Notes pursuant to the terms of the
Note Indenture on the dates so required or permitted in the Note Indenture and
all other notices given and other communications made by Counterparty in respect
of the Reference Notes to holders of any Reference Notes. Counterparty further
covenants to Seller that it shall promptly notify Seller of each Conversion
Date, Amendment Event (including in such notice a detailed description of any
such amendment) and Repayment Event (identifying in such notice the nature of
such Repayment Event and the principal amount at maturity of Reference Notes
being paid).
Confirmation OTC Convertible Note Hedge

- 12 -



--------------------------------------------------------------------------------



 



Addresses for Notices. For the purpose of Section 12(a)of the Agreement:
Address for notices or communications to Seller for all purposes:

         
 
  Address:   Merrill Lynch International
 
      Merrill Lynch Financial Centre
 
      2 King Edward Street
 
      London EC1A 1HQ
 
       
 
  Attention:   Manager, Fixed Income Settlements
 
  Facsimile No.:   44 207 995 2004
 
  Telephone No.:   44 207 995 3769

Additionally, a copy of all notices pursuant to Sections 5, 6, and 7 as well as
any changes to Counterparty’s address, telephone number or facsimile number
should be sent to:

         
 
  Address:   GMI Counsel
 
      Merrill Lynch World Headquarters
 
      4 World Financial Center
 
      New York, New York 10080
 
       
 
  Attention:   Global Equity Derivatives
 
  Facsimile No.:   (212) 449-6576
 
  Telephone No.:   (212) 449-6309

Address for notices or communications to Counterparty for all purposes:

         
 
  Address:   Stewart Enterprises, Inc.
 
      1333 S. Clearview Parkway
 
      Jefferson, LA 70121
 
  Attention:   Thomas M. Kitchen, Chief Financial Officer
 
  Facsimile No.:   (504) 729-1407
 
  Telephone No.:   (504) 729-1425

In addition, in the case of notices or communications relating to Section 5, 6,
11 or 13 of this Agreement, a second copy of any such notice or communication
shall be addressed to the attention of Counterparty’s General Counsel as
follows:

         
 
  Address:   Jones, Walker, Waechter, Poitevent,
 
      Carrère and Denègre, L.L.P.
 
      201 St. Charles Avenue
 
      New Orleans, LA 70170-5100
 
  Attention:   Dionne M. Rousseau
 
  Facsimile No.:   (504) 589-8338
 
  Telephone No.:   (504) 582-8338

Process Agent. For the purpose of Section 13(c) of the Agreement, Seller
appoints as its Process Agent:

         
 
  Address:   Merrill Lynch, Pierce, Fenner & Smith Incorporated
 
       
 
      222 Broadway, 16th Floor
 
      New York, New York 10038
 
  Attention:   Litigation Department
 
            Counterparty does not appoint a Process Agent.

     
Multibranch Party.
  For the purpose of Section 10(c) of the Agreement:
 
  Neither Seller nor Counterparty

Confirmation OTC Convertible Note Hedge

- 13 -



--------------------------------------------------------------------------------



 



     
 
  is a Multibranch Party.
 
   
Calculation Agent.
  Seller; provided that all determinations made by the Calculation Agent shall
be made in good faith and in a commercially reasonable manner. Following any
calculation by the Calculation Agent hereunder, upon a prior written request by
Buyer, the Calculation Agent will provide to Buyer by e-mail to the e-mail
address provided by Buyer in such a prior written request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail the basis for such calculation; and provided
further that no transferee of the Transaction in accordance with the terms of
this Confirmation that is not an affiliate of MLI shall act as Calculation Agent
with respect to such transferred Transaction without the prior consent of Buyer,
such consent not to be unreasonably withheld.

Credit Support Document.
Seller: Guarantee of ML&Co. in the form attached hereto as Exhibit A.
Counterparty: Not Applicable
Credit Support Provider.
With respect to Seller: ML&Co.
With respect to Counterparty: Not Applicable.
Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.
Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.
Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:
Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this
Agreement and the Transaction thereunder are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined in Section 1a(33) of the CEA, and it has entered into this Confirmation
and this Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.
Acknowledgements:

(a)   The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation.

     (b) The parties hereto intend for:
Confirmation OTC Convertible Note Hedge

- 14 -



--------------------------------------------------------------------------------



 



  (i)   Seller to be a “financial institution” as defined in Section 101(22) of
Title 11 of the United States Code (the “Bankruptcy Code”) and this Transaction
to be a “securities contract” as defined in Section 741(7) of the Bankruptcy
Code and a “swap agreement” as defined in Section 101(53C) of the Bankruptcy
Code, qualifying for the protections of, among other sections,
Sections 362(b)(6), 362 (b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy
Code;     (ii)   a party’s right to liquidate this Transaction and to exercise
any other remedies upon the occurrence of any Event of Default under the
Agreement with respect to the other party to constitute a “contractual right” as
defined in the Bankruptcy Code;     (iii)   all payments for, under or in
connection with this Transaction, all payments for the Shares and the transfer
of such Shares to constitute “settlement payments” as defined in the Bankruptcy
Code.

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefore “on the day that is three Local Business Days after the day.”
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefore “three Local
Business Days.”
Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to the Transaction.”
Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.
Disclosure. Each party hereby acknowledges and agrees that Seller has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with Seller) that such disclosure is required by law or by
the rules of any relevant securities exchange or trading platform.
Notwithstanding the foregoing, effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.
Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.
[Signatures follow on separate page]
Confirmation OTC Convertible Note Hedge

- 15 -



--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

                  Very truly yours,
 
                MERRILL LYNCH INTERNATIONAL
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Confirmed as of the date first above written:
STEWART ENTERPRISES, INC.

         
By:
       
Name:
 
 
   
Title:
       

Acknowledged and agreed as to matters to the Agent:
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
Solely in its capacity as Agent hereunder

         
By:
       
Name:
 
 
   
Title:
       

 



--------------------------------------------------------------------------------



 



EXHIBIT A
GUARANTEE OF MERRILL LYNCH & CO., INC.
     FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH
& CO., INC., a corporation duly organized and existing under the laws of the
State of Delaware (“ML & Co.”), hereby unconditionally guarantees to Stewart
Enterprises, Inc. (the “Company”), the due and punctual payment of any and all
amounts payable by Merrill Lynch International, a company organized under the
laws of England and Wales (“ML”), under the terms of the Confirmation of OTC
Convertible Note Hedge between the Company and ML (ML as Seller), dated as of
June 21, 2007 (the “Confirmation”), including, in case of default, interest on
any amount due, when and as the same shall become due and payable, whether on
the scheduled payment dates, at maturity, upon declaration of termination or
otherwise, according to the terms thereof. In case of the failure of ML
punctually to make any such payment, ML & Co. hereby agrees to make such
payment, or cause such payment to be made, promptly upon demand made by the
Company to ML & Co.; provided, however that delay by the Company in giving such
demand shall in no event affect ML & Co.’s obligations under this Guarantee.
This Guarantee shall remain in full force and effect or shall be reinstated (as
the case may be) if at any time any payment guaranteed hereunder, in whole or in
part, is rescinded or must otherwise be returned by the Company upon the
insolvency, bankruptcy or reorganization of ML or otherwise, all as though such
payment had not been made.
     ML & Co. hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Confirmation; the absence of any action to enforce the same; any waiver or
consent by the Company concerning any provisions thereof; the rendering of any
judgment against ML or any action to enforce the same; or any other
circumstances that might otherwise constitute a legal or equitable discharge of
a guarantor or a defense of a guarantor. ML covenants that this guarantee will
not be discharged except by complete payment of the amounts payable under the
Confirmation. This Guarantee shall continue to be effective if ML merges or
consolidates with or into another entity, loses its separate legal identity or
ceases to exist.
     ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.
     ML & Co. hereby certifies and warrants that this Guarantee constitutes the
valid obligation of ML & Co. and complies with all applicable laws.
     This Guarantee shall be governed by, and construed in accordance with, the
laws of the State of New York.
     This Guarantee becomes effective concurrent with the effectiveness of the
Confirmation, according to its terms.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in
its corporate name by its duly authorized representative.

                  MERRILL LYNCH & CO., INC.
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 